DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the communications filed on November 12, 2020.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-3, 5-7, 21, 22, and 24-33 are currently pending.  Claims 4, 8-20, and 23 have been cancelled.  Claims 1 and 24 have been amended.  Claims 29-33 are newly added.  Claims 1-3, 5-7, 21, 22, and 24-33 have been examined in this application.

Response to Arguments
Applicants’ amendments necessitated the new grounds of rejection.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 30 recites “wait for a license to become available; and replace the original icon for the enterprise app in the enterprise app store for a next one of the non-licensed ones of the targeted users in the reservation queue.”  As recited, it is unclear how an icon can be replaced for a non-licensed user in an app store.  Generally, an icon would be replaced for another icon, not a user.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, Examiner has interpreted this claim as merely replacing an original icon for a next icon.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 21, 22, 24-28, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ache (US PGP 2006/0272031) in view of Alsina (US PGP 2014/0223423).
As per claim 1, Ache teaches [a] method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:
limit a number of targeted users that are allowed to use an enterprise app to enforce a maximum number of licenses allowed to the targeted users by controlling display . . . by program instructions operable to:  (Ache: Ache: Figs. 4 and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418))); 
make an enterprise app available to targeted users . . . ; (Ache: Fig. 1; Para [0040] (Turning to FIG. 4, in a method for allowing access to electronic content, the unique ID 104 is stored in a cookie (step 
determine a number of consumed licenses equals the maximum number of licenses for the enterprise app; and (Ache: Figs. 4 and 5; Para [0040] (If the unique ID 104 is not in the authorization database 112, the number of entries in the authorization database 112 can be determined (step 412). If the number is less than the maximum number N, the user device 102 can be made an authorized user device 110 by adding the user device 102 to the authorization database 112 (step 414) and permitting the user 10 access to the electronic content (step 416). If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418))
based on the determining, preventing non-licensed ones of the targeted users from obtaining the enterprise app from the enterprise app store while simultaneously permitting licensed ones of the targeted users to access the enterprise app in the enterprise app store, wherein the preventing the non-licensed ones of the targeted users from obtaining the enterprise app from the enterprise app store comprises  automatically, in response to the determining that the number of consumed licenses equals a maximum number of licenses for the enterprise app, causing a modified [display] . . . to appear in the enterprise app store for the non-licensed ones of the targeted users. (Ache: Figs. 2, 4, and 5; Para [0039]-[0040] (If the unique ID 104 exists, the unique ID 104 is looked-up in the authorization database 112 (step 408) and, if unique ID 104 is in the authorization database 112, the user 10 is provided access to the electronic content (step 410). If the unique ID 104 is not in the authorization database 112, the number of entries in the authorization database 112 can be determined (step 412). If the number is less than the maximum number N, the user device 102 can be made an authorized user device 110 by adding the user device 102 to the authorization database 112 (step 414) and permitting the user 10 access to the electronic content (step 416). If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418) or queried to de-authorize an authorized user device 110 (step 420) or queried to de-authorize an authorized user device 110 (step 420).); Para [0016] (If the maximum number has been reached,  
Ache does not explicitly disclose the following known technique which is taught by Alsina:  
. . . by controlling display of an icon of the enterprise in an enterprise app store by program instructions operable to: (Alsina: Fig. 6; Para [0018] (FIG. 6 is an example graphical user interface 600 presenting indicia indicating which applications were updated on a mobile device. For example, GUI 600 can present graphical objects 602 and/or 604 corresponding to applications and application folders installed on the mobile device. For example, graphical object 602 can be an icon or image that represents an application installed on the mobile device. Graphical object 604 can be an icon or image that represents a grouping or folder of application installed on the mobile device. In some implementations, when an application has been updated on the mobile device, the appearance of application graphical object 602 can be modified to indicate that the corresponding application has been updated.))
make an enterprise app available to targeted users via an enterprise app store by displaying an original icon of the enterprise app in the enterprise app store; (Alsina: Para [0018] (the applications can be downloaded in response to a user selecting the applications from a collection of applications available through application service 104. For example, application service 104 can be an internet based application store from which a user can purchase, download and install applications on the mobile device.); Para [0053] (icons)); Fig. 6))
Further, Ache teaches causing a modified display to appear in the enterprise app store for the non-licensed ones of the targeted users (Ache: Fig. 2).  The Examiner respectfully notes that the modified display may be words, such as those in Ache: Fig. 2 (“Maximum Number of Authorized Devices has been Reached. Current Device is not Authorized).  Additionally, Alsina teaches that this modified display of words may be a modified icon of the enterprise app with words:  
. . . causing a modified icon of the enterprise app, different than the original icon, to appear . . . (Alsina: Fig. 6: Para [0055] (disclosing modified icon with the word “Updated”) 
These known techniques are applicable to the method of Ache as they both share characteristics and capabilities, namely, they are directed to accessing apps.   
Alsina would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Alsina to the teachings of Ache would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modified icon features into similar methods.  Further, applying the enterprise app available to targeted users via an enterprise app store by displaying an original icon in the enterprise app store and causing a modified icon of the enterprise app, different than the original icon, to appear to the enterprise app and modified display of Ache would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to purchase, download and install applications on the mobile device. (Alsina: Para [0018]).

As per claim 2, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach further comprising receiving user input defining the targeted users, wherein the user input is received via a user interface of a server. (Ache: Fig. 1; Para [0009] (The user devices can become authorized user devices by being listed in the authorization database. The user device can be listed in the authorization database multiple ways. In an embodiment, user devices connected to the provider's system are queried for its unique ID and added to the authorization database. Alternately, only the user device that is requesting access to the electronic content is added to the authorization database. Further, the user can input the unique ID or initiate a request to make the user device an authorized user device.); Para [0032])

As per claim 3, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach further comprising receiving user input defining the maximum number of licenses, wherein the user input is received via a user interface of a server. (Ache: Fig. 1; Para [0009], Para [0031] (Typically, the maximum number N is set by the provider 20 and can be a condition of the provider's agreement with the content owner. In an embodiment, the maximum number N of devices can be three.))
 
As per claim 5, Ache/Alsina teach the invention of claim 4 as set forth above.  Additionally, Ache/Alsina teach obtaining a previously consumed license of the enterprise app; and re-making the enterprise app available in the enterprise app store to the non-licensed ones of the targeted users. (Ache: Figs. 4 and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418) or queried to de-authorize an authorized user device 110 (step 420)); Para [0042] (If the maximum number N of authorized user devices 110 is reached, optionally denying the user device 102 access to the electronic content (step 514) or requesting de-authorization of one of the authorized user devices (step 516), converting the user device to an authorized user device 110 (step 512), and provide access to the electronic content (step 508); Para [0035] (the user 10 can be presented with a list of authorized user devices 110 and the user 10 can de-authorize one or more of the authorized user devices 110 a, 110 b, 110 c . . . 110 N and permit the requesting user device 102 to become an authorized user device 110.))

As per claim 6, Ache/Alsina teach the invention of claim 5 as set forth above.  Additionally, Ache/Alsina teach wherein the obtaining comprises one of: receiving a message from an agent on a mobile device of one of the licensed ones of the targeted users, wherein the message indicates that the enterprise app has been uninstalled from the mobile device; and sending an instruction to the agent on the mobile device, wherein the instruction causes the agent to interact with the operating system of the mobile device to force uninstall the enterprise app from the mobile device. (Ache: Figs. 4 and 5; Para [0042] (requesting de-authorization of one of the authorized user devices (step 516), converting the user device to an authorized user device 110 (step 512), and provide access to the electronic content (step 508); Fig. 2; Para [0035] (FIG. 2, the user 10 can be presented with a list of authorized user devices 110 and the user 10 can de-authorize one or more of the authorized user devices 110 a, 110 b, 110 c . . . 110 N and permit the requesting user device 102 to become an authorized user device 110. Alternately, only the authorized user devices 110 are stored in the authorization database 112 and de-authorized user devices 102 are deleted.))

As per claim 7, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach further comprising receiving user input defining a number of reserved licenses of the enterprise app, and wherein: 
the number of reserved licenses are reserved for at least one device, user, or group of users; and (Ache: Fig. 1; Para [0009], Para [0031] (Typically, the maximum number N is set by the provider 20 and can be a condition of the provider's agreement with the content owner. In an embodiment, the maximum number N of devices can be three.); Para [0032](User devices 102 can become authorized user devices 110 by being listed in the authorization database 112. User device 102 can be listed in the authorization database 112 multiple ways. In an embodiment, every user device 102 connected to the provider's system is queried for its unique ID 104 and added to the authorization database 112.))
a number of first-come, first-served licenses, that is equal to the maximum number of licenses less the number of reserved licenses, is made available to the targeted users on a first- come, first-served basis. (Ache: Figs. 4 and 5; Para [0040] (If the unique ID 104 exists, the unique ID 104 is looked-up in the authorization database 112 (step 408) and, if unique ID 104 is in the authorization database 112, the user 10 is provided access to the electronic content (step 410). If the unique ID 104 is not in the authorization database 112, the number of entries in the authorization database 112 can be determined (step 412). If the number is less than the maximum number N, the user device 102 can be made an authorized user device 110 by adding the user device 102 to the authorization database 112 (step 414) and permitting the user 10 access to the electronic content (step 416). If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418)). 

As per claim 21, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach wherein the preventing the non-licensed ones of the targeted users from obtaining the enterprise app from the enterprise app store comprises causing the icon of the enterprise app to not appear in the enterprise app store for the non-licensed ones of the targeted users.  (Ache: Figs. 2, 4, and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content see also (Alsina: Fig. 6: Para [0055]) 

As per claim 22, Ache/Alsina teach the invention of claim 21 as set forth above.  Additionally, Ache/Alsina teach obtaining a previously consumed license of the enterprise app to re-license the previously 4Atty. Docket No.: 6209-40024non-licensed ones of the targeted users; and automatically re-targeting the re-licensed ones of the targeted users to permit the re-targeted users to see the icon in the enterprise application store. (Ache: Figs. 2, 4, and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418) or queried to de-authorize an authorized user device 110 (step 420)); Para [0042] (If the maximum number N of authorized user devices 110 is reached, optionally denying the user device 102 access to the electronic content (step 514) or requesting de-authorization of one of the authorized user devices (step 516), converting the user device to an authorized user device 110 (step 512), and provide access to the electronic content (step 508); Para [0035] (the user 10 can be presented with a list of authorized user devices 110 and the user 10 can de-authorize one or more of the authorized user devices 110 a, 110 b, 110 c . . . 110 N and permit the requesting user device 102 to become an authorized user device 110.)); see also (Alsina: Fig. 6: Para [0055]) 

As per claim 24, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach wherein the modified icon is configured to include a message to show the non-licensed ones of the targeted users that the app is currently not available for download.  (Ache: Figs. 2, 4, and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418) or queried to de-authorize an authorized user device 110 (step 420)); Para [0042] (If the maximum number N of authorized user devices 110 is reached, optionally denying the user device 102 access to the electronic content (step 514)); see also (Alsina: Fig. 6: Para [0055]) 

As per claim 25, Ache/Alsina teach the invention of claim 24 as set forth above.  Additionally, Ache/Alsina teach further comprising: obtaining a previously consumed license of the enterprise app to re-license the previously non-licensed ones of the targeted users; and replacing the modified icon with an icon which allows the previously non-licensed ones of the targeted users to obtain the enterprise app from the enterprise app store.  (Ache: Figs. 2, 4, and 5; Para [0040] (If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418) or queried to de-authorize an authorized user device 110 (step 420)); Para [0042] (If the maximum number N of authorized user devices 110 is reached, optionally denying the user device 102 access to the electronic content (step 514) or requesting de-authorization of one of the authorized user devices (step 516), converting the user device to an authorized user device 110 (step 512), and provide access to the electronic content (step 508); Para [0035] (the user 10 can be presented with a list of authorized user devices 110 and the user 10 can de-authorize one or more of the authorized user devices 110 a, 110 b, 110 c . . . 110 N and permit the requesting user device 102 to become an authorized user device 110.))

As per claim 26, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach further comprising preventing display of the icon in the enterprise app store to non-targeted users despite the number of consumed licenses being less than the maximum number.  (Ache: Fig. 4 (404[Wingdings font/0xE0]406); Para [0040] (The license server 106 can check the cookie for the unique ID 104 (step 404), if the unique ID 104 is not in the cookie, the user 10 is denied access to the electronic content (step 406)))

As per claim 27, this claim is substantially similar to the limitations of claims 1, 3, 6, 21, 22, and 26 and is therefore rejected in the same manner as these claims, as set forth above.  

As per claim 28, this claim is substantially similar to the limitations of claims 1, 3, 6, 22-24, and 26 and is therefore rejected in the same manner as these claims, as set forth above.  

As per claim 30, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach wait for a license to become available; and replace the original icon for the enterprise app in the enterprise app store for a next one of the non-licensed ones of the targeted users in the reservation queue.  (Alsina: Fig. 6; Para [0018] (FIG. 6 is an example graphical user interface 600 presenting indicia indicating which applications were updated on a mobile device. For example, GUI 600 can present graphical objects 602 and/or 604 corresponding to applications and application folders installed on the mobile device. For example, graphical object 602 can be an icon or image that represents an application installed on the mobile device. Graphical object 604 can be an icon or image that represents a grouping or folder of application installed on the mobile device. In some implementations, when an application has been updated on the mobile device, the appearance of application graphical object 602 can be modified to indicate that the corresponding application has been updated.); Para [0055])

As per claim 32, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach send instructions to a mobile device of the current user to force close the enterprise app on the mobile device of the current user.  (Ache: Para [0012] (Alternately, the user can be presented with a list of authorized user devices and the user can de-authorize one or more of the authorized user and permit the requesting user device to become an authorized user device.); Para [0035] (Alternately, as illustrated in FIG. 2, the user 10 can be presented with a list of authorized user devices 110 and the user 10 can de-authorize one or more of the authorized user devices 110 a, 110 b, 110 c . . . 110 N)).

As per claim 33, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach send instructions to a mobile device of the one non-licensed targeted user requesting the enterprise app that has a higher priority to open the enterprise app. (Ache: Para [0012] (Alternately, the user can be presented with a list of authorized user devices and the user can de-authorize one or more of the authorized user and permit the requesting user device to become an authorized user device.); Para [0016] (If the maximum number has been reached, alternately, the user's 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ache/Alsina in view of Ferrante (US Pat No 6,915,278).
As per claim 29, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach 
after determining that the number of consumed licenses equals the maximum number of licenses for the enterprise app, (Ache: Figs. 4 and 5; Para [0040] (If the unique ID 104 is not in the authorization database 112, the number of entries in the authorization database 112 can be determined (step 412). If the authorization database 112 already contains the maximum number N of authorized user devices 110, the user 10 can be denied access to the electronic content (step 418))
Ache/Alsina do not explicitly disclose the following known technique which is taught by Ferrante:  
. . . receive requests from the non-licensed ones of the targeted users to make a reservation for the enterprise app when the enterprise app becomes available, and place the requests on a reservation queue.  (Ferrante: Col. 6, Ln. 60 through Col. 7, Ln. 18 (Furthermore, where a license is not available, the user may be prompted by the server requesting whether the user would like to be listed on a wait list for the next available license or the client computer and/or user may automatically be listed on a wait list for 
These known techniques are applicable to the method of Ache/Alsina as they both share characteristics and capabilities, namely, they are directed to license capacity management.   
One of ordinary skill in the art would have recognized that applying the known techniques of Ferrante would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Ferrante to the teachings of Ache/Alsina would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such reservation features into similar methods.  Further, applying the receiving of requests from the non-licensed ones of the targeted users to make a reservation for the enterprise app when the enterprise app becomes available, and placing the requests on a reservation queue to the requests of Ache/Alsina would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow automatic notification via email or other electronic communication the first or next listed user of the license availability (Ferrante: Col. 6, Ln. 60 through Col. 7, Ln. 18), thereby streamlining license management. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ache/Alsina in view of Dhanabalan (US PGP 2016/0050455).
As per claim 31, Ache/Alsina teach the invention of claim 1 as set forth above.  Additionally, Ache/Alsina teach after determining that the number of consumed licenses equals the maximum number of licenses for the enterprise app, receive requests from the non-licensed ones of the targeted users; 6Appln. No. 15/135,662Docket No.: 6209-40024 determine that one of the non-licensed targeted . . . requesting the enterprise app has a higher priority than a current licensed targeted . . . ; automatically revoking a license of the current licensed targeted . . . ; and automatically granting the license which was revoked from the current licensed targeted . . .  to the one non-licensed targeted . . . requesting the enterprise app that has a higher priority.  (Ache: Para [0010]-[0012] (Once the user requests access to the electronic content either the unique ID is passed to the licensing server with the request or the licensing server queries user device for its unique ID. The unique ID is compared to the unique IDs of the authorized user devices to determine if the requesting user device is an authorized user device. If the user device is not an authorized user device, licensing server can have numerous options. the user can be presented with a list of authorized user devices and the user can de-authorize one or more of the authorized user and permit the requesting user device to become an authorized user device.); Para [0042] (If the maximum number N of authorized user devices 110 is reached, optionally denying the user device 102 access to the electronic content (step 514) or requesting de-authorization of one of the authorized user devices (step 516), converting the user device to an authorized user device 110 (step 512), and provide access to the electronic content (step 508))
Ache/Alsina, however, does not explicitly disclose that higher priority is based on the targeted user. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Dhanabalan teaches 
after determining that the number of consumed licenses equals the maximum number of licenses for the enterprise app, receive requests from the non-licensed ones of the targeted users; 6Appln. No. 15/135,662Docket No.: 6209-40024 determine that one of the non-licensed targeted users requesting the enterprise app has a higher priority than a current licensed targeted user; automatically revoking a license of the current licensed targeted user; and automatically granting the license which was revoked from the current licensed targeted user to the one non-licensed targeted user requesting the enterprise app that has a higher priority.  (Dhanabalan: Para [0040] (As further shown in FIG. 4, process 400 may include receiving the checkout request to check out a copy of the content (block 406). For example, media client 220 may receive the checkout request to check out a copy of the content from client device 210-1.); Para [0056] (As shown in FIG. 5A, if the copy count is determined not to satisfy the threshold count (block 408 of FIG. 4--no), process 500 may include sending a notification to client device 210-2 to check in a copy of the content (block 502). For example, 
These known techniques are applicable to the method of Ache/Alsina as they both share characteristics and capabilities, namely, they are directed to de-authorizing one device to allow access for another device.   
One of ordinary skill in the art would have recognized that applying the known techniques of Dhanabalan would have yielded predictable results and resulted in an improved method.  It would have Dhanabalan to the teachings of Ache/Alsina would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such targeted user priority features into similar methods.  Further, applying the higher priority of a non-licensed targeted users than a current licensed targeted user to the priority of Ache/Alsina would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow higher priority client devices to keep copies of the content while lower priority client devices give up copies of the content (Dhanabalan: Para [0078]-[0080]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark (US PGP 2004/0267590) - purchase server may simply count the number of active licenses for a particular application and disallow installation of additional copies of the application if the number of active licenses exceeds some maximum number allowed.
Candelore (US PGP 2008/0249946) - when a maximum number of devices are registered for the domain, step 524 is entered to determine whether one or more devices can be removed from the authorized domain (e.g., a device may be removed from a domain through a shunning process, such as when a user or family key is being used with a domain, a new user or family key can be delivered to the devices in the domain except the device being removed or shunned)
Sandadi (US PGP 2003/0225870) – enforcing a priority scheme to disconnect a lowest priority client process when the number of clients exceeds the license limit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625      

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625